Citation Nr: 1757404	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss (BHL), currently at 10 percent through June 17, 2016, and at 30 percent beginning June 18, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to September 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection was granted and an initial rating of 10 percent was assigned for BHL therein.  The Veteran appealed this determination.  In October 2015, he testified at the RO before the undersigned.  The Board remanded a higher initial rating for service-connected BHL for additional development in February 2016.

In a July 2016 rating decision (notice thereof was not sent until August 2016), the Appeals Management Center increased the initial rating for the Veteran's service-connected BHL to 30 percent effective June 18, 2016.  His appeal remains pending notwithstanding this grant.  An even higher initial rating indeed is possible with respect to the period through June 17, 2016, as well as the period beginning June 18, 2016.  AB v. Brown, 6 Vet. App. 35 (1993).  In April 2017, the Board once again remanded this matter for additional development.  Review of the claims file at this time reveals that adjudication can proceed.  


FINDING OF FACT

The Veteran's pure tone threshold averages and speech discrimination percentages correspond to no worse than auditory acuity level IX in his poorer left ear throughout both portions of the appeal period, while they corresponded to no worse than level II in his right ear through June 17, 2016 and no worse than level IV in his right ear beginning June 18, 2016.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the period through June 17, 2016, and higher than 30 percent for the period beginning June 18, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notification in a December 2010 letter, which was followed by initial adjudication via the May 2011 rating decision.  Post-service VA and private treatment records, some of which are pertinent, are available.  Efforts were made to procure more pursuant to the Board's February 2016 and April 2017 remands.  These efforts were successful with respect to VA treatment records.  Unfortunately, they were unsuccessful with respect to private treatment records.  VA treatment records accordingly are dated into 2016, while private treatment records are dated only into 2014.  The Veteran underwent VA medical examinations in January 2011, February 2014, and June 2016.  He additionally underwent private medical examinations in June 2012 and September 2014.

After they were conducted, the Veteran expressed concern about the January 2011 and February 2014 VA examinations.  He indicated that the equipment used by VA was more outdated than that used privately.  Even if true, this does not mean VA's equipment is obsolete.  The Veteran also said that the former examiner got mad at him when he said he could not hear anything and told him to "hit the button" anyhow.  What may or may not have occurred at the examination is unknown.  Yet, nothing suggests that the results obtained were inaccurate.  They indeed support the pattern discussed below of the Veteran's hearing loss in his poorer left ear being relatively stable while his better right ear has progressively worsened.  Regarding the latter examination, he described the examiner as borderline abusive.  No specifics were provided, however.  The results obtained further were not reported, and thus are not used for rating purposes, as discussed below.

Neither the Veteran nor his representative has raised any other deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  There has been at least substantial compliance with the Board's remand directives.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the issues must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was questioned by his representative and the undersigned about his hearing loss symptoms, their effects on him, and where he receives treatment for them at the October 2015 hearing.  No explanation of a higher rating was provided by the undersigned.  However, that the aforementioned information forms the crux of such a claim reasonably could be inferred.  The undersigned suggested resubmission of a pertinent private treatment record in a different format than originally supplied.  Submission of outstanding pertinent treatment records, whether private or VA, was not suggested because none were identified.  Yet, it is reiterated that the Board's subsequent remands sought them such evidence.

II.  The Merits

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

BHL is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's pure tone thresholds, in decibels, at the January 2011 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
20
20
50
55
Left
75
75
65
70

Pure tone thresholds averaged 36 (rounded from 36.25) decibels in the right ear and 71 (rounded from 71.25) decibels in the left ear.  Maryland CNC test revealed speech discrimination of 88 percent in the right ear and 36 percent in the left ear.  The Veteran's hearing loss was as mild in his right ear and severe in his left ear.

At a June 2012 private examination, the Veteran's pure tone thresholds were reported graphically. The Board's April 2017 remand described this as a less-than-ideal format. The Veteran was asked to assist in having the thresholds interpreted into chart/numerical format by the examiner, but he did not respond. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the claimant is obligated to cooperate in procuring evidence, with the failure to do so putting him at risk of an adverse determination); Wood v. Derwinski, 1 Vet. App. 190 (1991) (stating that the duty to assist in procuring evidence is not a one-way street). Interpretation by the Board, though not as desirable, is proper when possible. Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  

The Board finds that such is possible here.  In decibels, the Veteran's pure tone thresholds indeed were as follows:


Hertz

1000
2000
3000
4000
Right
45
50
Not tested
65
Left
70
85
Not tested
80

Pure tone thresholds averaged 53 (rounded from 53.33) decibels in the right ear and 78 (rounded from 78.33) decibels in the left ear.  Speech discrimination was 80 percent in each ear, but the test used to derive them was not identified.  Clarification was requested in the aforementioned remand, but was not obtained given the Veteran's failure to respond.  His hearing loss was characterized as moderate to moderately severe on the right and severe to profound on the left.

At the Veteran's February 2014 VA medical examination, the Veteran's pure tone thresholds and speech discrimination percentages were not in good agreement.  The problem persisted even after reinstruction and retesting.  Results therefore were deemed invalid and were not reported.  An August 2014 VA treatment record indicates that pure tone thresholds were obtained and reported elsewhere.  Characterization of the Veteran's hearing loss from 1000 to 4000 Hertz was moderate in the right ear and moderately severe in the left ear.  Overall, it was characterized as mild to severe in the right ear and mild to profound in the left ear.  Speech discrimination percentages were reported.  Yet, the NU6 test was identified as being utilized to obtain them as opposed to the Maryland CNC test.  A right ear hearing aid was ordered, but medical clearance was needed before doing so for the left ear due to the asymmetry between the ears.

Pure tone thresholds referenced in the August 2014 VA treatment record were obtained as directed by the Board's April 2017 remand and include the aforementioned speech discrimination percentages, noting fair agreement with the thresholds.  However, testing was deemed not valid for rating purposes, presumably because the Maryland CNC test was not utilized to obtain the speech discrimination percentages.  The thresholds, even though invalid, nevertheless are informative as to the severity of the Veteran's hearing loss.  In decibels, they were as follows:


Hertz

1000
2000
3000
4000
Right
45
50
60
70
Left
80
85
80
80

Pure tone thresholds averaged 56 (rounded from 56.25) decibels in the right ear and 81 (rounded from 81.25) decibels in the left ear.  

The September 2014 private examination clearly conveys that pure tone thresholds were obtained but were not reported in any format.  The Veteran did not respond when asked, in compliance with the Board's April 2017 remand, to assist in obtaining them.  Speech discrimination percentages were reported, but the test used to derive them was not identified.  Clarification was requested in the 2017 remand, but was not obtained given the Veteran's failure to respond.  His hearing loss was characterized as moderate to severe on the right and severe to profound on the left.  That he wears hearing aids in both ears supplied by VA was noted.  
The Veteran's June 2016 VA medical examination more specifically took place on the 18th.  His pure tone thresholds, in decibels, were as follows:  


Hertz

1000
2000
3000
4000
Right
45
45
70
70
Left
70
80
85
85

Pure tone thresholds averaged 58 (rounded from 57.50) decibels in the right ear and 80 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 82 percent in the right ear and 44 percent in the left ear.  The Veteran's hearing loss was characterized as mild in the right ear and severe in the left ear.  An addendum VA treatment record reflects that the Veteran desired hearing aids.  It was explained that he needed medical clearance for them given the asymmetry between his ears.  He indicated he already had it from a private facility, so he was instructed to obtain it before scheduling an appointment with the appropriate clinic.

Given the above, the Board finds that a higher initial rating for the Veteran's service-connected BHL is not warranted either for the period through June 17, 2016, or for the period beginning June 18, 2016.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved, in other words, because of the dispositive nature of this average and/or percentage.  None of the Veteran's pure tone thresholds represent an exceptional pattern of hearing loss with respect to his right ear.  As such, the auditory acuity level for this ear is derived only from Table VI.  All of the pure tone thresholds for the Veteran's left ear represent an exceptional pattern of hearing loss.  As such, the auditory acuity level for this ear is derived from Table VI or VIa depending on which is more favorable.  

Auditory acuity level II is assigned under Table VI when the pure tone threshold average is from zero to 41 and speech discrimination is from 84 to 90 percent.  Level IX is assigned when the pure tone threshold average is from 66 to 73 and speech discrimination is from 36 to 42 percent.  Auditory acuity level VI further is assigned under Table VIa when the pure tone threshold average is between 70 and 76.  Thus, the Veteran's right ear is assigned auditory acuity level II based on the January 2011 VA medical examination.  His left ear is assigned auditory acuity level IX, which is worse than level VI, based on this examination.  Under Table VII, the intersection point of auditory acuity level II in the better ear with auditory acuity level IX in the poorer ear results in the assignment of a 10 percent rating.  

Auditory acuity level IV is assigned under Table VI when the pure tone threshold average is from 58 to 65 and speech discrimination is from 76 to 82 percent.  Level IX is assigned when the pure tone threshold average is from 74 to 81 and speech discrimination is from 44 to 50 percent.  Auditory acuity level VIII further is assigned under Table VIa when the pure tone threshold average is between 77 and 83.  Accordingly, the Veteran's right ear is assigned auditory acuity level IV based on the June 2016 VA medical examination.  His left ear is assigned auditory acuity level IX, which is worse than VIII, based on this examination.  Under Table VII, the intersection point of auditory acuity level IV in the better ear with auditory acuity level IX in the poorer ear results in the assignment of a 30 percent rating.

Since pure tone thresholds and qualifying speech discrimination percentages were not obtained at the February 2014 VA medical examination and at least were not reported, if they were obtained, at the September 2014 private medical examination, auditory acuity levels cannot be assigned based on them.  The lack of qualifying speech discrimination percentages at the June 2012 private medical examination and in the August 2014 VA treatment record also means that auditory acuity levels cannot be assigned based on them.  Indeed, there is no provision allowed for use of pure tone threshold averages alone absent an exceptional pattern of hearing loss.  Only the Veteran's left ear presents such an exceptional pattern.  An error, to the extent one was committed, in the Board's interpretation of the pure tone thresholds from June 2012 is of no consequence because their average is not relied upon as support for the determination made herein.

What is notable from the June 2012 and August 2014 pure tone threshold averages is stability regarding the Veteran's poorer left ear.  Auditory acuity level IX is assigned to it based on the January 2011 and June 2016 VA medical examinations.  The average in June 2012 was only two less than that from this latter examination, while the average in August 2014 was only one higher.  In other words, all sources throughout the period on appeal are in agreement as to the substantial severity of the Veteran's hearing loss in his left ear.  This corresponds to the characterizations of his hearing loss in this ear as moderately severe, severe, and profound.  Comparison of the January 2011 and June 2016 VA medical examinations reveals that his hearing loss in his right ear has worsened over time, going from auditory acuity level II to IV.  The increase in his initial rating from 10 percent to 30 percent indeed is due to this worsening.  

Indeed, pure tone threshold averages from June 2012 are five less (53) than that from the latter VA medical examination (58).  Those from August 2014 are two less (56).  An argument can be made, given the worsening over time, that the Veteran's right ear would have been assigned auditory acuity level III in June 2012 or August 2014 if accompanied by qualifying speech discrimination percentages.  Under Table VII, the intersection point of auditory acuity level III in the better ear with auditory acuity level IX in the poorer ear would have resulted in a 20 percent rating.  This argument fails for two reasons, however.  Speculation is an impermissible basis for assignment of a rating.  38 C.F.R. § 3.102.  Even if it were permissible, Table VI second shows that the auditory acuity level jumps from II when speech discrimination is between 84 and 90 percent to IV when it is between 76 and 82 percent in cases where the pure tone threshold average is between 50 and 57.

A 20 percent rating, in sum, would not be possible based on the June 2012 private medical examination or the August 2014 VA treatment record in any circumstance.  A 30 percent rating would have been possible, but this rating would require qualifying speech discrimination percentages to support the assignment of auditory acuity level IV in the right ear.  They were not obtained at these times.  The first time they were obtained was June 18, 2016, when the Veteran's last VA medical examination was conducted.  In other words, this date was the first time an increase or worsening in his hearing loss was factually ascertainable.  The currently assigned 10 percent rating for the period through June 17, 2016, accordingly is continued based on the medical evidence.  The currently assigned 30 percent rating for the period beginning June 18, 2016, also is continued based on this evidence.  
The only other evidence available is the Veteran's reports concerning his hearing loss.  They cannot be used for rating purposes because it is impossible to convert them into the required pure tone threshold averages and speech discrimination percentages.  Of note, however, is that the Veteran's reports do not suggest that his hearing loss is significantly different in severity than conveyed by the aforementioned averages and percentages results from the medical evidence.  These reports, to include upon examination as well as on his own, indeed essentially confirm that he has difficulty hearing, communicating, and localizing sounds.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In particular, he has difficulties hearing and understanding in background noise and on the phone.  The currently-assigned 10 and 30 percent ratings recognize these difficulties.

As the determinations made herein that a higher initial rating is not warranted for either period on appeal were based on the preponderance of the evidence, the benefit of the doubt and reasonable doubt are not for application.  These determinations apply to their entire respective periods.  Accordingly, no stage in the Veteran's initial rating other than the stage already in place (in June 2016) is appropriate.  No other issues have been raised, whether by the Veteran or his representative or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  The Veteran's claim, in conclusion, is denied.  


ORDER

An initial rating for service-connected BHL, greater than 10 percent through June 17, 2016, and greater than 30 percent beginning June 18, 2016, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


